DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email with Jeffrey Alan Steck (Reg. No. 40,184) on 01/24/2022.
The application has been amended as follows: 

Claims 2-19, 21-23, 26-27, 29, 34, and 41 are cancelled.
Claims 1-46 are amended as follows:
Regarding claim 1, 
1. (Currently Amended) A method of encoding a video comprising: 
for at least a current block in a current picture of a video, obtaining at least a first weight from among a predetermined set of no more than five bi-prediction weights; 
predicting the current block as a weighted sum of a first reference block in a first reference picture and a second reference block in a second reference picture, wherein the first reference block is weighted by the first weight and the second block is weighted by a second weight; and
encoding in a bitstream block-level information identifying at least the first weight in the set of bi-prediction weights using a truncated unary code, wherein the truncated unary code assigns a codeword to each of the weights in the predetermined set of bi-prediction weights, and wherein the predetermined set of bi-prediction weights, arranged in order of increasing codeword length, comprises a first set of weights in ascending order interleaved with a second set of weights in descending order.
Regarding claims 2-19, 

Regarding claim 20, 
20. (Currently Amended) An apparatus for decoding a video comprising a processor configured to perform at least: 
for at least a current block in a current picture of a video, decoding from a bitstream block-level information identifying at least a first weight from among a predetermined set of no more than five bi-prediction weights using a truncated unary code, wherein the truncated unary code assigns a codeword to each of the weights in the predetermined set of bi-prediction weights, and wherein the predetermined set of bi-prediction weights, arranged in order of increasing codeword length, comprises a first set of weights in ascending order interleaved with a second set of weights in descending order; and
predicting the current block as a weighted sum of a first reference block in a first reference picture and a second reference block in a second reference picture, wherein the first reference block is weighted by the first weight and the second block is weighted by a second weight. 
Regarding claims 21-23, 
21-23. (Canceled)
Regarding claim 24, 
24. (Currently Amended) A method for decoding a video comprising: 
for at least a current block in a current picture of a video, decoding from a bitstream block-level information identifying at least a first weight from among a predetermined set of no more than five bi-prediction weights using a truncated unary code, wherein the truncated unary code assigns a codeword to each of the weights in the predetermined set of bi-prediction weights, and wherein the predetermined set of bi-prediction weights, arranged in order of increasing codeword length, comprises a first set of weights in ascending order interleaved with a second set of weights in descending order; and
predicting the current block as a weighted sum of a first reference block in a first reference picture and a second reference block in a second reference picture, wherein the first reference block is weighted by the first weight and the second block is weighted by a second weight. 

25. (Previously Presented) The method of claim 24, wherein the second weight is derived from the first weight. 
Regarding claims 26-27, 
26-27. (Canceled) 
Regarding claim 28, 
28. (Previously Presented) The method of claim 24, wherein predicting the current block is performed using affine prediction.
Regarding claim 29, 
29. (Canceled) 
Regarding claim 30, 
30. (Previously Presented) The method of claim 24, wherein the decoding comprises entropy decoding of a truncated unary code binarization of the first weight.
Regarding claim 31, 
31. (Previously Presented) The method of claim 24, further comprising: 
for at least a subsequently-coded block in the current picture, decoding from the bitstream information identifying the current block as a selected merge candidate; and
predicting the subsequently-coded block with weighted bi-prediction using at least the first weight. 
Regarding claim 32, 
32. (Previously Presented) The apparatus of claim 20, wherein the second weight is derived from the first weight. 
Regarding claim 33, 

Regarding claim 34, 
34. (Canceled) 
Regarding claim 35, 
35. (Previously Presented) The apparatus of claim 20, wherein the decoding comprises entropy decoding of a truncated unary code binarization of the first weight.
Regarding claim 36, 
36. (Previously Presented) The apparatus of claim 20, wherein the processor is further configured to perform: 
for at least a subsequently-coded block in the current picture, decoding from the bitstream information identifying the current block as a selected merge candidate; and
predicting the subsequently-coded block with weighted bi-prediction using at least the first weight.
Regarding claim 37, 
37. (Previously Presented) The method of claim 1, wherein predicting the current block is performed using affine prediction.
Regarding claim 38, 
38. (Previously Presented) The method of claim 1, wherein the encoding comprises entropy encoding of a truncated unary code binarization of the first weight.
Regarding claim 39, 
39. (Previously Presented) An apparatus for encoding a video comprising a processor configured to perform at least: 
for at least a current block in a current picture of a video, obtaining at least a first weight from among a predetermined set of no more than five bi-prediction weights;

encoding in a bitstream block-level information identifying at least the first weight in the set of bi-prediction weights using a truncated unary code, wherein the truncated unary code assigns a codeword to each of the weights in the predetermined set of bi-prediction weights, and wherein the predetermined set of bi-prediction weights, arranged in order of increasing codeword length, comprises a first set of weights in ascending order interleaved with a second set of weights in descending order.
Regarding claim 40, 
40. (Previously Presented) The apparatus of claim 39, wherein predicting the current block is performed using affine prediction.
Regarding claim 41, 
41. (Canceled)
Regarding claim 42, 
42. (Previously Presented) The apparatus of claim 39, wherein the encoding comprises entropy encoding of a truncated unary code binarization of the first weight.
Regarding claim 43, 
43. (New) The method of claim 1, wherein the predetermined set of bi-prediction weights is a set of five bi-prediction weights.
Regarding claim 44, 
44. (New) The apparatus of claim 20, wherein the predetermined set of bi-prediction weights is a set of five bi-prediction weights.
Regarding claim 45, 

Regarding claim 46, 
46. (New) The apparatus of claim 39, wherein the predetermined set of bi-prediction weights is a set of five bi-prediction weights.

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim(s) 1, 20, 24, and 39, the closet prior art does not specifically teach or reasonably suggest obtaining at least a first weight from among a predetermined set of no more than five bi-prediction weights; wherein the truncated unary code assigns a codeword to each of the weights in the predetermined set of bi-prediction weights, and wherein the predetermined set of bi-prediction weights, arranged in order of increasing codeword length, comprises a first set of weights in ascending order interleaved with a second set of weights in descending order. Dependent claims 25, 28, 30-33, 35-38, 40, and 42-46 are allowed for the reasons concerning the independent claims 1, 20, 24, and 39.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 20, 24-25, 28, 30-33, 35-40, and 42-46  are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        01/25/2022